DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, 10-11, 16-19, 27 and 30 in the reply filed on 08/24/2022 is acknowledged.

Claim Status
Claims 1-5, 10-11, 16-19, 27, 30-32, 34, and 37-40 are pending.
	Claims 31-32, 34, and 37-40 are withdrawn as drawn to an unelected invention.
	Claims 1-5, 10-11, 16-19, 27 and 30 are examined on the merits.

Claim Objections
	Claim 17 is objected to because of the following informalities: the claim recites the composition of claim 1 and then describes it as comprising a donor nucleic acid template.  As the composition already comprises an RNA-guided endonuclease and an agent that decreases the acidity of an endosome as described in claim 1, the appropriate language for claim 17 would be “further comprising”.  Therefore, the claim should be corrected by changing “comprising” in claim 17 to “further comprising”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim broadly recites a composition comprising an RNA-guided endonuclease and an agent that decreases the acidity of an endosome.  This is a product and therefore is one of the four categories of eligible subject matter.  
The claim is broadly interpreted to encompass any composition comprising any RNA-guided endonuclease and any proton acceptor.  This is because an agent that decreases the acidity of an endosome is extremely broad and encompasses any proton acceptor which would be capable of binding to hydrogen ions and lowering the pH of an endosome which includes bafilomycin A1 as described in the instant specification (Instant Specification, Page 11, Paragraph 0040).  
The specification defines RNA-guided endonucleases as any known RNA-guided endonuclease (Instant Specification, Page 12, Paragraph 0047).  The specification, defines an agent that decreases the acidity of an endosome as being present in any concentration between 2 nanomolar to 200 nanomolar (Instant Specification, Page 9, Paragraph 0035).  Further, the specification provides the nonlimiting disclosure that an agent that decreases the acidity of an endosome is generally an agent that increases the pH of an endosome by from 0.5 to 5 pH units and in some cases comprises amantadine, amiodarone, ammonium chloride, azithromycin, bafilomycin A1, a benzolactone enamide, bepridil, diphyllin, and indolyl, a macrolactone, monensin, nigericin, a plecomacroline, a quinoline, and a sulfonamide (Instant Specification, Paragraphs 0039-0040).  
This claimed composition has a naturally occurring counterpart; the contents of a Streptomyces griseus bacterial cell.  As demonstrated in the CrisprcasDatabase, Streptomyces griseus contains a native CRISPR system comprising a Cas RNA-guided nuclease (CRISPRCasFinder: an update of CRISPRFinder, includes a portable version, enhanced performance and integrates search for Cas proteins. Nucleic Acids Res. 2018).  Further, Streptomyces griseus cells contain the macrolide antibiotic bafilomycin A1 which applicant describes as an agent that decreases the acidity of endosomes in claim 5.  Bafilomycin A1 was first isolated from Streptomyces griseus cells in 1983 (Yuan, Ye, et al. "Efficient preparation of bafilomycin a1 from marine Streptomyces lohii fermentation using three-phase extraction and high-speed counter-current chromatography." Marine drugs 18.6 (2020): 332.) (Yuan, Page 1, Last Paragraph).  Therefore, the claimed genus of a composition comprising an RNA-guided endonuclease and an agent that decreases the acidity of an endosome is not markedly different from its naturally occurring counterpart (Streptomyces griseus cell contents) because they contain the same components.
 This judicial exception is not integrated into a practical application because there are no additional elements, instead the claim is simply drawn to a composition comprising two components, this composition exactly is found in a Streptomyces griseus cell.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not include any other additional elements.  The claim is drawn verbatim to "A composition comprising: a) an RNA-guided endonuclease; and b) an agent that decreases the acidity of an endosome" without any other limitations or other additional elements and therefore the claim does not amount to significantly more than the judicial exception.
Claims 2-5 and 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claims broadly recite a composition comprising an RNA-guided endonuclease, an agent that decreases the acidity of an endosome, a single gRNA, a ribonucleoprotein complex, bafilomycin A1 as the agent that decreases the acidity of the endosomes, and a donor nucleic acid template.  This is a product and therefore is one of the four categories of eligible subject matter.  
The claims are broadly interpreted to encompass any composition comprising any RNA-guided endonuclease and any proton acceptor.  This is because an agent that decreases the acidity of an endosome is extremely broad and encompasses any proton acceptor which would be capable of binding to hydrogen ions and lowering the pH of an endosome which includes bafilomycin A1 as described in the instant specification (Instant Specification, Page 11, Paragraph 0040).  
The specification defines RNA-guided endonucleases as any known RNA-guided endonuclease (Instant Specification, Page 12, Paragraph 0047).  The specification, defines an agent that decreases the acidity of an endosome as being present in any concentration between 2 nanomolar to 200 nanomolar (Instant Specification, Page 9, Paragraph 0035).  Further, the specification provides the nonlimiting disclosure that an agent that decreases the acidity of an endosome is generally an agent that increases the pH of an endosome by from 0.5 to 5 pH units and in some cases comprises amantadine, amiodarone, ammonium chloride, azithromycin, bafilomycin A1, a benzolactone enamide, bepridil, diphyllin, and indolyl, a macrolactone, monensin, nigericin, a plecomacroline, a quinoline, and a sulfonamide (Instant Specification, Paragraphs 0039-0040).  The specification does not define a "donor nucleic acid template".  
This claimed composition has a naturally occurring counterpart; the contents of a Streptomyces griseus bacterial cell.  As demonstrated in the CrisprcasDatabase, Streptomyces griseus contains a native CRISPR system comprising a Cas RNA-guided nuclease (CRISPRCasFinder : an update of CRISPRFinder, includes a portable version, enhanced performance and integrates search for Cas proteins. Nucleic Acids Res. 2018).  Further, Streptomyces griseus cells contain the macrolide antibiotic bafilomycin A1 which applicant describes as an agent that decreases the acidity of endosomes in claim 5.  Bafilomycin A1 was first isolated from Streptomyces griseus cells in 1983 (Yuan, Ye, et al. "Efficient preparation of bafilomycin a1 from marine Streptomyces lohii fermentation using three-phase extraction and high-speed counter-current chromatography." Marine drugs 18.6 (2020): 332.)(Yuan, Page 1, Last Paragraph).  Therefore, the claimed genus of a composition comprising an RNA-guided endonuclease and an agent that decreases the acidity of an endosome is not markedly different from its naturally occurring counterpart (Streptomyces griseus cell contents) because they contain the same components. 
This judicial exception is not integrated into a practical application because while the additional elements of a single guide RNA that complexes with the endonuclease, bafilomycin A1 as the agent that decreases the acidity of endosomes, and a donor nucleic acid template are present in the claims these additional elements fail to integrate the judicial exception into a practical application because these are all elements that are found in the naturally occurring Streptomyces griseus cell and simply reciting more elements found in a naturally occurring cell does not integrate the exception into a practical application.  For example, a single gRNA would be present in that cell during its normal immune function, bafilomycin is naturally occurring in Streptomyces griseus cells, and a donor nucleotide would be present in order to allow for templated repair (Liu, Tina Y., and Jennifer A. Doudna. "Chemistry of Class 1 CRISPR-Cas effectors: binding, editing, and regulation." Journal of Biological Chemistry 295.42 (2020): 14473-14487)(Liu, Page 14481, Column 1, Last Paragraph). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of  a single guide RNA that complexes with the endonuclease, bafilomycin A1 as the agent that decreases the acidity of endosomes, and a donor nucleic acid template considered separately and in combination do not add any inventive concept, the additional limitations are well understood, routine, elements found in cells possessing a CRISPR system such as those of Streptomyces griseus.  
	Claims 10-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claims broadly recite a composition comprising an RNA-guided endonuclease and an agent that decreases the acidity of an endosome.  This is a product and therefore is one of the four categories of eligible subject matter.  
The claims are broadly interpreted to encompass any composition comprising any RNA-guided endonuclease and any proton acceptor.  This is because an agent that decreases the acidity of an endosome is extremely broad and encompasses any proton acceptor which would be capable of binding to hydrogen ions and lowering the pH of an endosome which includes bafilomycin A1 as described in the instant specification (Instant Specification, Page 11, Paragraph 0040).  
The specification defines RNA-guided endonucleases as any known RNA-guided endonuclease (Instant Specification, Page 12, Paragraph 0047).  The specification, defines an agent that decreases the acidity of an endosome as being present in any concentration between 2 nanomolar to 200 nanomolar (Instant Specification, Page 9, Paragraph 0035).  Further, the specification provides the nonlimiting disclosure that an agent that decreases the acidity of an endosome is generally an agent that increases the pH of an endosome by from 0.5 to 5 pH units and in some cases comprises amantadine, amiodarone, ammonium chloride, azithromycin, bafilomycin A1, a benzolactone enamide, bepridil, diphyllin, and indolyl, a macrolactone, monensin, nigericin, a plecomacroline, a quinoline, and a sulfonamide (Instant Specification, Paragraphs 0039-0040).  The specification notes that Cas9 is a Class 2 CRISPR/Cas protein and that Cas9 is also a type II CRISPR protein (Instant Specification, Paragraph 0010).  
This claimed composition has a naturally occurring counterpart; the contents of any bacterial cells comprising a class 2 Type II CRISPR/Cas endonuclease.  This would include Streptococcus species which contain Cas9 proteins and type II-A CRISPR systems (Mosterd, Cas, and Sylvain Moineau. "Characterization of a type II-A CRISPR-Cas system in Streptococcus mutans." Msphere 5.3 (2020): e00235-20.) (Mosterd, Page 1, Abstract).  Further, Streptococcus species can produce and contain NAD+ which is a proton acceptor and is capable of lowering the pH of endosomes by binding protons (Lee, Hyunju, et al. "Streptococcus pyogenes can support or inhibit growth of Haemophilus influenzae by supplying or restricting extracellular NAD+." Plos one 17.9 (2022): e0270697.)(Lee, Page 3, Figure 1).  Therefore, the claimed genus of a composition comprising an RNA-guided endonuclease and an agent that decreases the acidity of an endosome is not markedly different from its naturally occurring counterpart (Streptococcus species cell contents) because they contain the same components. 
This judicial exception is not integrated into a practical application because while the additional elements of a class 2 CRISPR/Cas endonuclease and a Cas9 polypeptide are present in the claims these additional elements fail to integrate the judicial exception into a practical application because these are all elements that are found in the naturally occurring Streptococcus cell and simply reciting more elements found in a naturally occurring cell does not integrate the exception into a practical application.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of  a class 2 CRISPR/Cas endonuclease and a Cas9 polypeptide considered separately and in combination do not add any inventive concept, the additional limitations are well understood, routine, elements found in cells possessing a CRISPR system such as those of Streptococcus mutans.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10-11, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liras, US 2017,0137801 A1, Published May 18, 2017.
Independent claim 1 is drawn to a composition comprising: a) an RNA-guided endonuclease; and b) an agent that decreases the acidity of an endosome.
With respect to claim 1, Liras discloses a composition (Liras, Abstract, Line 1) comprising an RNA-guided endonuclease, Cas9 or a Cas9 ribonucleoprotein (Liras, Page 4, Paragraph 0041) and an agent that decreases the acidity of an endosome, Liras discloses endosomal escape agents, which include proton sponge agents which act as a proton sponge and decrease the acidity of the endosome (Liras, Page 11, Paragraph 120).  
With respect to claim 2, Liras discloses the composition of claim 1 (See above).  Additionally, Liras discloses a guide RNA comprising a segment that binds to the RNA-guided endonuclease, specifically, Liras discloses Cas ribonucleoproteins (Liras, Page 4, Paragraph 0041) and further discloses that a ribonucleoprotein refers to an association that combines RNA and a protein (Spiros, Page 9, Paragraph 0103) and that they specifically combine a dual or single guide RNA sequence with a Cas9 protein, where the guide RNA targets the Cas9 protein to the target (Spiros, Page 9, Paragraph 0104).  
With respect to claim 3, Liras discloses the composition of claim 2 (See above).  Additionally, Liras discloses the RNA-guided endonuclease (Liras, Page 9, Paragraph 0104) is complexed with the guide RNA (Liras, Page 9, Paragraph 104) to form a ribonucleoprotein (RNP) (Liras, Page 4, Column 1, Paragraph 0041).  
	With respect to claim 10, Liras discloses the composition of claim 1 (See above).  Additionally, Liras discloses the RNA-guided endonuclease is a class 2 CRISPR/Cas endonuclease (Liras, Page 9, Paragraph 101), a CasX polypeptide, or a CasY polypeptide.  
	With respect to claim 11, Liras discloses the composition of claim 10 (See above).  Additionally, Liras discloses the class 2 CRISPR/Cas endonuclease is a type II CRISPR/Cas endonuclease (Liras, Page 9, Paragraph 0101), type V or type VI CRISPR/Cas endonuclease, a Cas9 polypeptide (Liras, Page 9, Paragraph 0101), Cpf1 polypeptide, a C2c1 polypeptide, a C2C3 polypeptide, or a C2c2 polypeptide.  
	With respect to claim 16, Liras discloses the composition of claim 1 (See above).  Additionally, Liras discloses the method wherein the guide RNA is a single-guide RNA (Liras, Page 9, Paragraph 0104).
	With respect to claim 18, Liras discloses the composition of claim 3 (See above).  Additionally, Liras discloses the composition wherein the RNA-guided endonuclease is a fusion RNA-guided endonuclease (ribonucleoprotein conjugated with an antibody) (Liras, Page 4, Paragraph 0042) that comprises: a) two or more, heterologous polypeptides that facilitate uptake of the RNP complex into a eukaryotic cell, specifically Liras discloses one or more than one endosomal escape agents which are heterologous polypeptides fused to the ribonucleoprotein (Liras, Page 9, Paragraph 0104).  Liras also discloses the fusion of a Cas9 ribonucleoprotein with and endosomal escape agent and an antibody which means that the Cas9 ribonucleoprotein is fused to two heterologous polypeptides that facilitate uptake of the RNP complex into a eukaryotic cell(Liras, Page 9, Paragraph 0104; Liras, Page 4, Paragraph 0042); and b) the RNA-guided endonuclease (Liras, Page 9, Paragraph 0103-0104).  

	Claims 1-5 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang, The Journal of antibiotics 64.5 (2011): 391-393 as evidenced by CRISPRCasDatabase, Nucleic Acids Research, 2019 and Johnson, Molecular biology of the cell 4.12 (1993): 1251-1266. 
Independent claim 1 is drawn to a composition comprising: a) an RNA-guided endonuclease; and b) an agent that decreases the acidity of an endosome.  This genus is extremely broad and includes naturally occurring Streptomyces griseus cells, see 35 USC 101 rejection above.  
	With respect to claim 1, Zhang discloses a cell and the cell contents of the bacterial species Streptomyces griseus (Page 391, Column 1, Paragraph 1) composition comprising: a) an RNA-guided endonuclease, CRISPRCasdatabase shows that Streptomyces griseus possesses a class 1 CRISPR system comprising several CRISPR/Cas endonucleases (CRISPRCasDatabase); and b) an agent that decreases the acidity of an endosome, specifically, the Zhang discloses that the antibiotic bafilomycin A1 is present in Streptomyces griseus cells and has been isolated from them (Zhang, Page 391, Column 1, Paragraph 1).  The supporting reference Johnson discloses that bafilomycin A1 lowers endosome acidity (Johnson, Page 1251, Abstract).  
	With respect to claim 2, Zhang as evidenced by CRISPRCasDatabase and Johnson discloses the composition of claim 1 (See above).  Additionally, Zhang as evidenced by CRISPRCasDatabase and Johnson discloses that Streptomyces griseus possesses a class 1 CRISPR system comprising several CRISPR/Cas endonucleases and their associated gRNAs (CRISPRCasDatabase).  
	With respect to claim 3, Zhang as evidenced by CRISPRCasDatabase and Johnson discloses the composition of claim 2 (See above).  Additionally, Zhang as evidenced by CRISPRCasDatabase and Johnson discloses that Streptomyces griseus possesses a class 1 CRISPR system comprising several CRISPR/Cas endonucleases and their associated gRNAs which would complex together to form a ribonucleoprotein (CRISPRCasDatabase).  
With respect to claim 4, Zhang as evidenced by CRISPRCasDatabase and Johnson discloses the composition of claim 1 (See above).  Additionally, Zhang as evidenced by CRISPRCasDatabase and Johnson discloses wherein the agent that decreases the acidity of endosomes is bafilomycin A1 (Zhang, Page 391, Column 1, Paragraph 1).  
With respect to claim 5, Zhang as evidenced by CRISPRCasDatabase and Johnson discloses the composition of claim 1 (See above).  Additionally, Zhang as evidenced by CRISPRCasDatabase and Johnson discloses wherein the agent that decreases the acidity of endosomes is bafilomycin A1 (Zhang, Page 391, Column 1, Paragraph 1).  

Claim Interpretation: The term “donor nucleic acid template” is being interpreted broadly to include any nucleic acid that is able to act as a template to repair double stranded breaks in DNA, such as in homology directed repair.  
With respect to claim 17, Zhang as evidenced by CRISPRCasDatabase and Johnson discloses the composition of claim 1 (See above).  Additionally, Zhang as evidenced by CRISPRCasDatabase and Johnson discloses that Streptomyces griseus possesses a class 1 CRISPR system comprising several CRISPR/Cas endonucleases and their associated gRNAs which would complex together to form a ribonucleoprotein (CRISPRCasDatabase).  Further, a donor nucleic acid template is any nucleic acid that is able to act as a template to repair double stranded breaks in DNA, such as in homology directed repair.  The only structural feature required of a template is homology to the target site.  A target site can be anywhere in the genome, therefore any DNA sequence in the Streptomyces griseus cell can be a template.   
Therefore, the inventions in claims 1-5, 10-11 and 16-18 are anticipated by the prior art.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as evidenced by CRISPRCasDatabase and Johnson in view of Barrangou, "Applications of CRISPR technologies in research and beyond." Nature biotechnology 34.9 (2016): 933-941.

Claim Interpretation: The term “donor nucleic acid template” is being interpreted more narrowly to include a nucleic acid sequence that localizes to a double stranded break in DNA and is then inserted into that target site.

With respect to claim 17, Zhang as evidenced by CRISPRCasDatabase and Johnson teaches the composition of claim 1 (See above).  Additionally, Zhang as evidenced by CRISPRCasDatabase and Johnson teaches that Streptomyces griseus possesses a class 1 CRISPR system comprising several CRISPR/Cas endonucleases and their associated gRNAs which acts as an immune system in bacteria (CRISPRCasDatabase).  
With respect to claim 17, Zhang is silent on the presence of absence of a nucleic acid template.  
With respect to claim 17, Barrangou teaches that CRISPR is an immune system (Barrangou, Page 934, Figure 1 Legend).  Further, Barrangou teaches that CRISPR/Cas systems that employ the homology directed repair pathway to repair double stranded breaks generated by the Cas enzyme use a template in order to repair the break (Barrangou, Page 933, Column 2, Last Paragraph).
It would have been obvious at the time of filing that the Streptomyces griseus cells of Zhang as evidenced by CRISPRCasDatabase and Johnson and in view of Barrangou would possess a template.  This would have been obvious because the Streptomyces griseus cells have the CRISPR system as an immune system and use this approach to remove invasive DNA sequences.  One of the natural pathways this immune system uses is the homology directed repair pathway that uses templates to repair the host genome after double stranded breaks are made by the Cas enzyme and therefore the cells of Zhang as evidenced by CRISPRCasDatabase and Johnson and in view of Barrangou have a template.  Therefore, claim 17 is rejected as obvious under Zhang as evidenced by CRISPRCasDatabase and Johnson and in view of Barrangou.  
Claims 19, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Liras in view of Noe, US 2016/0193354, Published July 7, 2016.
With respect to claims 19, 27 and 30 Liras teaches all of the limitations of claim 18 (See 35 USC 102 rejection above).  Additionally, Liras teaches decreasing the pH of the endosome through the use of proton sponges (Liras, Page 11, Paragraph 0120).
With respect to claims 19, 27 and 30 Liras does not teach an amino acid sequence having at least 40% lysine or arginine, fusion of the heterologous polypeptides to the N-terminus, C-terminus, or both the N-terminus and the C-terminus, or the fusion protein comprising in order from N-terminus to C-terminus, four heterologous polypeptides, the RNA-guided endonuclease, and two heterologous polypeptides.
With respect to claims 19, 27 and 30 Noe teaches that a ligand exhibiting positive charges such as peptides with arginine or lysine increases the uptake and is advantageous for an efficient cellular uptake (Noe, Page 5, Paragraph 0064).  Further, Noe teaches that a preferred ligand comprises at least 50% arginine or lysine amino acids (Noe, Page 7, Paragraph 0086).  
It would have been obvious to the ordinary artisan at the time of filing to modify the composition of Liras to use a fusion polypeptide comprising 50% Lysine to increase uptake as taught by Noe.  This would have been obvious because Liras teaches a composition comprising an RNA-guided endonuclease fused to two endosomal escape agents while Noe teaches polypeptides that can be fused to ligands to increase uptake, where these polypeptides comprise 50% or greater lysine or arginine.  Therefore, Liras teaches a composition for the increased uptake of a fusion polypeptide while Noe teaches particularly effective polypeptides for fusion with other polypeptides to increase uptake.  This would have been motivating to the ordinary artisan because of the effectiveness of the heterologous polypeptides of Noe in increasing uptake of fusion proteins.  Additionally, it would have been obvious to the ordinary artisan to fuse the heterologous peptides to either the N-terminus or C-terminus of the endonuclease as these are the two ends of the protein and would be most easy to access to fuse the heterologous proteins.  Further it would have been obvious to modify the fusion protein to have the structure of the organization to be N-terminus to C-terminus, four heterologous polypeptides, the RNA-guided endonuclease, and two heterologous polypeptides of the fusion protein as this would have been routine optimization in order to determine which fusion protein had the highest uptake.  Therefore claims 19, 27, and 30 are rejected as being obvious under Liras in view of Noe. 

Conclusion
Claims 1-5, 10-11, 16-19, 27 and 30 are rejected.  
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561. The examiner can normally be reached 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663                                                                                                                                                                                                        

/WEIHUA FAN/Examiner, Art Unit 1663